            Case 3:18-cv-01729-WWE Document 1 Filed 10/18/18 Page 1 of 10



                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
TRUSTEES OF LOCAL 371 UNITED FOOD
AND COMMERCIAL WORKERS UNION                                                       Docket No.: 3:18 CV 1729
AMALGAMATED WELFARE TRUST FUND and
LOCAL 371, UNITED FOOD AND COMMERCIAL
WORKERS UNION,

                                                  Plaintiffs,

                    -against-

WHITNEY MANOR OPERATING COMPANY, LLC

                                                   Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                                       COMPLAINT

          Plaintiffs Trustees (the “Fund Trustees”) of Local 371 United Food and Commercial

Workers Union Amalgamated Welfare Trust Fund (the “Fund”), and Local 371, United Food and

Commercial Workers Union (“Local 371”)(collectively, referred to as “Plaintiffs”), by and through

their counsel, Rivkin Radler LLP and John J. Radshaw III, Esq., as and for their Complaint against

Defendant Whitney Manor Operating Company, LLC (“Defendant” or “Whitney Manor”), hereby

allege as follows:

                                            NATURE OF THE ACTION

          1.        Plaintiffs bring this action for monetary damages and injunctive relief pursuant to

Sections 502 and 515 of the Employee Retirement Income Security Act, as amended (29 U.S.C.

§§ 1132 and 1145)(“ERISA”), as well as Section 301 of the Labor Management Relations Act of

1947 (29 U.S.C. § 185)(the “LMRA”), based on Defendant’s violation of its statutory and

contractual obligations to (i) contribute to the Fund pursuant to a collective bargaining agreement,




                                                                                                              1
        Case 3:18-cv-01729-WWE Document 1 Filed 10/18/18 Page 2 of 10



and (ii) remit dues checkoffs and initiation fees to Local 371 that Defendant actually deducted

from the wages paid to its employees who authorized the deduction in writing.

                                        THE PARTIES

       2.     Plaintiff Fund Trustees are the trustees of the Fund, a jointly-administered, multi-

employer welfare fund that has been established and maintained pursuant to collective bargaining

agreements between Local 371 and various employers in accordance with section 302(c)(5) of the

LMRA, 29 U.S.C. §186(c)(5). The Fund is an employee benefit plan within the meaning of

Sections 3(2), 3(3), and 502(d)(1) of ERISA, 29 U.S.C. §§1002(2), (3) and 1132(d)(1), and is a

multi-employer plan within the meaning of Sections 3(37) and 515 of ERISA, 29 U.S.C. §§

1002(37) and 1145. The Fund Trustees are fiduciaries within the meaning of Sections 3(21) and

502 of ERISA, 29 U.S.C. §§ 1002(21) and 1132, and bring this action in their fiduciary capacity.

The Fund maintains its offices at, and is administered from, 290 Post Road West, Westport

Connecticut 06881.

       3.     Plaintiff Local 371 is a labor organization within the meaning of Section 3 of the

Labor Management Reporting and Disclosure Act of 1959 (“LMRDA”) (29 U.S.C. §402), which

represents employees in an industry affecting commerce as defined in Section 501 of the Labor

Management Relations Act of 1947 (29 U.S.C. §142) and Section 3(4) of ERISA (29 U.S.C.

§1002(4)). Local 371 maintains its offices and principal place of business at 290 Post Road West,

Westport Connecticut 06881.

       4.     Whitney Manor is a Connecticut limited liability company with its principal place

of business at 2798 Whitney Avenue, Hamden, Connecticut. Defendant is an “Employer” within

the meaning of Sections 3(5) and 515 of ERISA (29 U.S.C. §§1002(5) and 1145), and was and is




                                                                                                2
         Case 3:18-cv-01729-WWE Document 1 Filed 10/18/18 Page 3 of 10



an Employer in an industry affecting commerce within the meaning of LMRA Section 501 (29

U.S.C. §142).

                                 JURISDICTION AND VENUE

        5.      This Court has jurisdiction over the subject matter of this action pursuant to: (i)

Section 502(e)(1) and 502(f) of ERISA (29 U.S.C. §1132 (e)(1) and §1132(f); (ii) Section 301 of

the LMRA (29 U.S.C. § 1985); (iii) 28 U.S.C. § 1331; (iv) 28 U.S.C. § 1337; and (v) 28 U.S.C. §

1367.

        6.      Venue properly lies in this district under section 502(e)(2) of ERISA (29 U.S.C. §

1132(e)(2)). Service of process may be made on the Defendant in any District in which it may be

found, pursuant to section 502(e)(2) of ERISA (29 U.S.C. §1132 (e)(2)).

                        ALLEGATIONS COMMON TO ALL CLAIMS

        7.      The Fund exists to provide hospitalization, major medical, pharmaceutical and

other welfare benefits to eligible employees.

        8.      Employers, such as Defendant, contribute to the Fund on behalf of eligible

employees pursuant to collective bargaining agreements between the employers and Local 371.

Without the requisite contributions from employers such as Defendant, the Fund would be unable

to provide eligible employees with needed welfare benefits.

        9.      At all relevant times herein, Defendant has been a party to and bound by a collective

bargaining agreement with Local 371 (the “CBA”), which remains in full force and effect. By its

actions, Defendant has manifested its specific intent to be bound by the CBA.

        10.     Pursuant to the CBA, Defendant is obligated to make monthly health and welfare

contributions to the Fund for all eligible employees, and remit dues checkoffs and initiation fees




                                                                                                   3
         Case 3:18-cv-01729-WWE Document 1 Filed 10/18/18 Page 4 of 10



to Local 371 that are deducted from the wages paid to employees who authorize said deductions

in writing.

       11.     Local 371 has performed all of its obligations under the CBA.

       12.     Local 371 has provided Defendant with all of the information necessary to permit

Defendant to: (i) make the requisite monthly health and welfare contributions to the Fund for all

eligible employees, (ii) submit the required remittance reports to the Fund, and (iii) remit the

employee dues and initiation fees to Local 371.

       13.     Despite due demand, Defendant failed to make the required monthly health and

welfare contributions to the Fund for the months of June 2018, July 2018, September 2018 and

October 2018

       14.     Despite due demand, Defendant has also not remitted to Local 371 the required

dues checkoffs for the months of July 2018, September 2018 and October 2018.

       15.     With respect to health and welfare contributions, Defendant is delinquent to the

Fund in an amount to be determined at trial, but exceeding $175,130.00.

       16.     With respect to the dues, Defendant has failed to remit to Local 371 an amount to

be determined at trial but exceeding $12,104.84.

       17.     By failing, refusing or neglecting to pay and/or submit the required monetary

contributions and complete and forward the remittance report, Defendant has violated its

obligations under the CBA and has also violated ERISA.

       18.     By failing, refusing or neglecting to pay and/or submit the required dues

remittances Local 371, Defendant has violated its obligations under the CBA.




                                                                                               4
          Case 3:18-cv-01729-WWE Document 1 Filed 10/18/18 Page 5 of 10



         19.     The history of Defendant’s non-payment is well documented in this District. For

example, in early 2017, Plaintiffs were required to bring suit, including a prejudgment remedy,

against Defendant to collect unpaid ERISA contributions. See Trustees of Local 371 United Food

and Commercial Workers Union Amalgamated Welfare Trust Fund and Local 371, United Food

and Commercial Workers Union v. Whitney Manor Operating Company, LLC, 3:17 CV 0050

(RNC).

         20.     On March 22, 2018, Plaintiffs filed an additional lawsuit as well as an OTSC

seeking a prejudgment remedy, against Defendant to collect unpaid ERISA contribution. See

Trustees of Local 371 United Food and Commercial Workers Union Amalgamated Welfare Trust

Fund and Local 371, United Food and Commercial Workers Union v. Whitney Manor Operating

Company, LLC, 3:18 CV 00490 (JBA). The 2018 action was resolved pursuant to a so-ordered

stipulation of settlement (the “Stipulation”), which (i) established a payment schedule for prior

delinquencies, and (ii) required the Defendant to “timely pay to the Fund, contributions for eligible

employees for the period April 1, 2018 going forward on or before the 10th day of the month for

the month for which the contributions are due.” (A copy of the stipulation is attached as Exhibit

“1” – see ¶5).

         21.     Furthermore, paragraph 6 of the Stipulation states:

                 In the event that Whitney Manor (i) defaults in making any of the payments
                 required under either paragraph 2 or paragraph 5 of this Stipulation (hereinafter
                 "Default"), and fails to cure the Default within ten (10) days after receipt of
                 written notice, or (b) fails to fulfill its obligations as required under paragraphs
                 2, 3, or 4 of this Stipulation, and fails to cure those obligations within five (5)
                 days after receipt of written notice, then Plaintiffs shall be entitled to enter
                 judgment against Whitney Manor in the amount of all outstanding payments then
                 due and owing under this Agreement, plus liquidated damages representing twenty
                 (20%) percent of the total amount then due and owing under this Agreement. (See
                 Exhibit “1” at ¶6)




                                                                                                   5
         Case 3:18-cv-01729-WWE Document 1 Filed 10/18/18 Page 6 of 10



       22.     Defendant has failed, neglected and/or or refused to pay the sums due to the Fund

as required by the CBA and the Stipulation despite due demand. As a result of the repeated failure

by Defendant to make the required contributions, Plaintiffs are entitled to judgment as a matter of

law for injunctive, declaratory and monetary relief.

                        AS AND FOR A FIRST CAUSE OF ACTION
                         (Violation of ERISA – Sections 502 and 515)

       23.     Plaintiffs incorporate, as though fully set forth herein, each and every allegation in

paragraphs 1 through 22 above.

       24.     Section 515 of ERISA requires every employer that is obligated to make

contributions to a benefit plan under the terms of a collective bargaining agreement to make such

contributions in accordance with the terms and conditions of the plan or the agreement.

       25.     Section 502 of ERISA permits, among other things, plan fiduciaries, such as

Plaintiffs Fund Trustees herein, to bring an action to redress violations of Section 515 of ERISA.

       26.     As a result of work performed pursuant to the CBA by Defendant’s employees,

Defendant became obligated to make contributions to the Fund during the period between June

2018 through October 2018 in an amount to be established at trial, but exceeding $212,910.00.

       27.     There is an amount due to the Fund for contributions for the month of June 2018

through October 2018 in an amount to be established at trial but exceeding $212,910.00. To date,

only $44,895.00 of the contributions contractually due to the Fund for the June 2018 through

October 2018 period has been paid, although all contributions are due and have been duly

demanded.

       28.     Defendant’s failure to make such contributions constitutes a violation of the CBA

as well as Section 515 of ERISA.




                                                                                                   6
         Case 3:18-cv-01729-WWE Document 1 Filed 10/18/18 Page 7 of 10



       29.     Accordingly, pursuant to the CBA and Sections 502 and 515 of ERISA, Defendant

is liable to the Fund for the following:

       (i)     benefit contributions due to the Fund in an amount to be established at trial, but
               exceeding $168,015.00;

       (ii)    liquidated damages in an amount equal to 20% of the unpaid contributions;

       (iii)   interest on the unpaid contributions at the rate set forth in the United States Internal
               Revenue Code (26 U.S.C. § 6621); and

       (iv)    reasonable attorneys’ fees, costs and disbursements incurred in the prosecution of
               this action.

                      AS AND FOR A SECOND CAUSE OF ACTION
                   (LMRA §301 - Breach of Contract – Fund Contributions)

       30.     Plaintiffs incorporate, as though fully set forth herein, each and every allegation in

paragraphs 1 through 29 above.

       31.     The CBA constitutes a binding and enforceable contract between Local 371 and

Defendant.

       32.     Local 371 and Defendant intended that the Fund be a third-party beneficiary of the

CBA, inasmuch as – among other things – the CBA requires Defendant to remit health and welfare

contributions to the Fund.

       33.     As a result of work performed pursuant to the CBA by Defendant’s employees,

Defendant became obligated to make contributions to the Fund during the period June 2018

through October 2018, in an amount to be established at trial, but exceeding $212,910.00.

       34.     There is an amount due to the Fund for contributions for the month of June 2018

through October 2018 in an amount to be established at trial but exceeding $212,910.00. To date,

only $44,895.00 of the contributions contractually due to the Fund for the June 2018 through




                                                                                                     7
         Case 3:18-cv-01729-WWE Document 1 Filed 10/18/18 Page 8 of 10



October 2018 period has been paid, although all contributions are due and have been duly

demanded

       35.     The failure of Defendant to make the required contributions to the Fund constitutes

a breach of the CBA.

       36.     As a result of the Defendant’s breach of the CBA, the Fund has been damaged in

an amount to be determined at trial, but exceeding $168,015.00.


                       AS AND FOR A THIRD CLAIM FOR RELIEF
                          (LMRA §301 – Dues and Initiation Fees)

       37.     Plaintiffs repeat and reallege each and every allegation contained in the paragraphs

marked and designated 1 through 36 of this Complaint, as if fully set forth herein.

       38.     Pursuant to the CBA, Defendant, inter alia, became obligated to deduct dues check-

offs and initiation fees from the wages paid to Defendant’s employees performing work within the

trade and geographical jurisdictions of the Union who authorize such deduction in writing.

       39.     Pursuant to the Agreement and as a result of work performed by Defendant’s

employees who authorized said deduction in writing, there were dues check-offs and initiation fees

deducted from the wages of Defendant’s employees for July 2018, September 2018 and October

2018 (through 10-19-18) in an amount to be established at trial, but believed to exceed $12,104.84.



       40.     No part of the dues check-offs and initiation fees contractually due to the Union for

July 2018 and September 2018 has been paid by Defendant, although duly demanded.

       41.     Accordingly, Defendant is liable to Local 371 in an amount to be established at

trial, but believed to exceed $12,104.84 representing dues check-offs and initiation fees for July

2018, September 2018 and October 2018 (through 10-19-18), together with any and all additional



                                                                                                  8
           Case 3:18-cv-01729-WWE Document 1 Filed 10/18/18 Page 9 of 10



amounts determined to be due and owing, interest on the unpaid amounts, and attorneys’ fees,

costs and disbursement incurred in the action.

                      AS AND FOR A FOURTH CLAIM FOR RELIEF
                      (Claim For Injunctive Relief Pursuant To ERISA)

        42.    Plaintiffs incorporate, as though fully set forth herein, each and every allegation in

paragraphs 1 through 41 above.

        43.    Pursuant to Section 209 of ERISA, Defendant is required, among other things, to

maintain adequate records regarding the hours worked by its employees for whom fringe benefit

contributions have accrued and/or are required to be paid over to the Fund.

        44.    Defendant is obligated to provide Plaintiffs with information necessary to

determine Defendant’s compliance with its obligations under the CBA.

        45.    Pursuant to Section 502 of ERISA, and the CBA, Plaintiffs are entitled to an Order

compelling Defendant to produce to Plaintiff the remittance reports for June 2018 through August

2018 and to the Plaintiffs’ auditors all books and records necessary to permit Plaintiffs’ auditors

to conduct a payroll audit and an Order imposing liability for all unpaid benefit contributions that

are reported by such audit, plus interest, audit fees, costs, disbursements, and reasonable attorneys’

fees.

        WHEREFORE, Plaintiffs demand that a Judgment be entered against the Defendant, as

follows:

        A.     on the First Cause of Action, an amount to be established at trial, but believed to

presently exceed $168,015.00 plus liquidated damages in an amount equal to 20% of the unpaid

contributions, interest on the unpaid contributions as well as attorneys’ fees, costs and

disbursements incurred in the prosecution of this action;




                                                                                                    9
         Case 3:18-cv-01729-WWE Document 1 Filed 10/18/18 Page 10 of 10



         B.    on the Second Cause of Action, an amount to be established at trial, but believed to

presently exceed $168,015.00 plus liquidated damages in an amount equal to 20% of the unpaid

contributions, interest on the unpaid contributions as well as attorneys’ fees, costs and

disbursements incurred in the prosecution of this action;

         C.    on the Third Cause of Action, damages in favor of Local 371 in an amount to be

established at trial, but believed to exceed $12,104.84, representing non-remitted dues and

initiation fees for July 2018, September 2018 and October 2018 (through 10-19-18), as well as

those which accrue during the pendency of this action, plus attorneys’ fees, costs and

disbursements incurred in the prosecution of this action;

         D.    on the Fourth Cause of Action, compelling Defendant to produce to Plaintiffs’

auditors all books and records necessary to permit Plaintiffs’ auditors to conduct a payroll audit

and to impose liability on Defendant for all benefit contributions determined to be unpaid by such

audit, plus interest, audit fees, costs, disbursements, and reasonable attorneys’ fees; and

         E.    for such other and further relief as to the Court may seem just and proper.

Dated:         October 18, 2018
                                                      RIVKIN RADLER LLP

                                                      Barry I. Levy (CT 25595)
                                                      926 RXR Plaza
                                                      Uniondale, New York 11556
                                                      (516) 357-3000 | 516) 357-3333 (fax)
                                                              -and-

                                                      John J. Radshaw III (CT 19882)
                                                      900 Chapel Street, Suite 620
                                                      New Haven, Connecticut 06510
                                                      (203) 654-9695 | (203) 721-6182 (fax)
                                               Counsel for Plaintiffs, Trustees of Local 371
                                               United Food and Commercial Workers Union
                                               Amalgamated Welfare Trust Fund and United
                                               Food and Commercial Workers Union, Local 371

                                                                                                10
